Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 31, 2016

                                    No. 04-16-00321-CR

                                   Roy Gene NEWMAN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-2536-CR-C
                        The Honorable William Old, Judge Presiding

                                      ORDER
        Appellant has filed a motion for access to the appellate record, which in this appeal
consists of the clerk’s record. The motion is GRANTED. The Clerk of this Court is ORDERED
to make a paper copy of the clerk’s record and mail it to Appellant.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court